Citation Nr: 9933260	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-04 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his brother-in-law


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from May 1971 to March 1973.

This appeal arises from a February 1998 rating decision of 
the Winston-Salem, North Carolina Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has not presented competent evidence to 
demonstrate that diabetes mellitus, that was first manifest 
several years after separation from service, is related to 
disease or injury in service.

2.  The veteran's claim of entitlement to service connection 
for diabetes mellitus is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for diabetes 
mellitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual background.

The service medical records show that the veteran's medical 
history was negative for sugar or albumin in the urine on the 
May 1971 entrance examination.  On clinical evaluation, the 
abdomen and viscera were normal.  Urinalysis was negative for 
albumin and sugar.  

On a May 1971 medical history questionnaire, the veteran 
indicated that he had not been treated for diabetes currently 
or in the past.

On the February 1973 separation examination, there was no 
history of sugar or albumin in the urine.  On clinical 
evaluation, the abdomen and viscera were clinically evaluated 
as normal.  Urinalysis was negative for albumin and sugar.

A December 1988 VA hospital summary includes a diagnosis of 
insulin dependent diabetes mellitus.

A January 1989 VA hospital summary shows that the veteran's 
regular insulin was adjusted from time to time due to poor 
control.  The discharge diagnoses included diabetes.

An April to May 1991 VA hospital summary shows that the 
veteran had a history of insulin dependent diabetes mellitus 
with diabetic nephropathy and hypertension in the last 16 
years.

An August 1991 VA hospital summary refers to a 17 year 
history of diabetes mellitus. 

VA outpatient medical records from 1991 to 1992 and from 1996 
to 1997 include treatment notations for diabetes mellitus.

On VA examination in November 1992, the veteran reported a 
history of insulin dependent diabetes mellitus of 18 years 
duration.  The diagnoses included chronic insulin dependent 
diabetes mellitus.

In June 1997, the veteran indicated that he believed that 
diabetic symptoms had started during service.  He reported 
being at the Asheville VA medical center within 2 months of 
discharge in 1973.

In a December 1997 response from the Asheville VAMC, it was 
indicated that no records were located for the veteran for 
the period from 1973 to 1975.  The earliest records were 
dated from 1982.  The available records were forwarded to the 
RO.

Received in December 1997 were outpatient records from the 
Asheville VA medical center from August 1982 and July 1983.  
These records demonstrate that diabetes mellitus was 
diagnosed in 1976.

Also received in 1997 was a February 1976 summary from 
Northwest Texas Hospital which includes a diagnosis of 
diabetes mellitus with diabetic coma.  

On the April 1998 substantive appeal, the veteran indicated 
that he agreed that diabetes mellitus was not caused by 
service, but he felt that it had been aggravated by service.  
He stated that strenuous activities in service caused 
dizziness and other symptoms, that he was given a coke or 
orange juice after having his blood pressure checked to 
increase his sugar level, that he was bothered by these 
symptoms all through service, and that he started taking 
insulin shots in 1973.

Received in August 1998 were statements from several 
individuals who had known the veteran since he was a child.  
They indicated that the veteran was sick upon returning from 
service and that he suffered from dizzy spells, black-out 
spells and weight loss.

The veteran testified in August 1998 that he first started 
experiencing diabetic symptoms during service, that he went 
to sick call during service on several occasions, and that he 
first went to a VA hospital in November 1973 where he was 
treated for diabetic symptoms. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war and diabetes mellitus becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

With regard to the claim of service connection for diabetes 
mellitus, the service medical records are devoid of 
complaints, findings or diagnoses of this disability.  
Diabetes mellitus was first manifest upon hospitalization in 
February 1976 almost 3 years after separation from service.  
Although the veteran has testified that he was treated at the 
Asheville VAMC in November 1973, that facility has indicated 
that there is no record of this putative treatment.  
Moreover, the veteran has not submitted any competent medical 
evidence to show that diabetes mellitus was manifest during 
service or within the initial post service year. 

The only evidence that would support the veteran's claim is 
found in his statements and testimony and in the statements 
and testimony of his friends and brother-in-law; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of presenting a well grounded claim of service 
connection for diabetes mellitus.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection 

for diabetes mellitus is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

